Citation Nr: 1117464	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease.

3.  Entitlement to a rating in excess of 10 percent for thoracolumbar degenerative disc disease, prior to September 3, 2009.

4.  Entitlement to a rating in excess of 20 percent for thoracolumbar degenerative disc disease, from September 3, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2000 and July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the issues on appeal was subsequently transferred to the RO in Des Moines, Iowa.  The Veteran's service representative appeared at a videoconference hearing on his behalf before the Board in February 2011.  The Veteran's request for a personal hearing is considered to have been met.  In statements provided on behalf of the Veteran in February 2011 and correspondence dated in March 2011 the Veteran, in essence, clarified that he only wished to appeal denial of a 20 percent rating prior to September 3, 2009 with respect to his service-connected thoracolumbar spine disability and withdrew the other issues developed for appellate review.


FINDINGS OF FACT

1.  On March 7, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting withdrawal of his appeal for the issues of service connection for hearing loss, a rating in excess of 20 percent for thoracolumbar degenerative disc disease prior to September 3, 2009, and a rating in excess of 10 percent for gastroesophageal reflux disease.

2.  The evidence demonstrates the criteria for a 20 percent rating for thoracolumbar degenerative disc disease were met from the date of the Veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issues of entitlement to service connection for hearing loss, a rating in excess of 20 percent for thoracolumbar degenerative disc disease prior to September 3, 2009, and a rating in excess of 10 percent for gastroesophageal reflux disease by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for the grant of a 20 percent rating for thoracolumbar degenerative disc disease from July 25, 2006, have been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 4.40, 4.45, and 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for the issues of entitlement to service connection for hearing loss, a rating in excess of 20 percent for thoracolumbar degenerative disc disease prior to September 3, 2009, and a rating in excess of 10 percent for gastroesophageal reflux disease.  He has stated in the record that he is satisfied with the ratings assigned his service-connected disabilities on appeal including the 20 percent rating assigned his thoracolumbar disability, and asserted that the 20 percent disability rating assigned his spine disability should go back to the date of his discharge from service.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these matters on appeal and they are dismissed.

Rating Prior to September 3, 2009 for Thoracolumbar Spine Disability

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran.  In light of the favorable determination in this case, the Board finds no further VA assistance is required.  

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2010).

VA regulations provide that for disabilities of the spine a 20 percent rating is warranted with evidence of forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2010).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010).  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

In this case, the record shows the Veteran was separated from active service on July 24, 2006.  He submitted his application for VA compensation benefits including degenerative disc disease prior to his separation from service.  Service treatment records show he was treated for low back pain during active service and that a magnetic resonance imaging (MRI) scan of the lumbar spine in July 2005 revealed a mild disc bulge at L4/5 and a tiny central disc protrusion at L5/S1.  

On VA examination in May 2006 the Veteran complained of worsening back pain located in the mid-thoracic region down to the lower lumbar region with aching in the back and numbness in the right first and third toes.  He reported medication alleviated his pain inconsistently.  He stated he experienced flare-ups of symptoms which usually lasted a day, but that he was unable to estimate the frequency of these episodes.  The examiner noted that his gait and spinal curves were normal.  Range of motion studies revealed forward flexion to 80 degrees, backward extension to 30 degrees, right lateral bending to 30 degrees, left lateral bending to 30 degrees, right lateral rotation to 45 degrees, left lateral rotation to 45 degrees.  The examiner noted that there was evidence of pain upon range of motion; however, the report shows an entry of "??" for the point upon range of motion where pain began.  The diagnoses included chronic thoracic and lumbar back strain without loss of motion or degenerative disc changes.  No additional comments were provided as to painful motion. 

A March 2007 VA examination report noted that range of motion studies of the thoracolumbar spine revealed pain with all ranges of active and passive motion.  Active flexion was to 90 degrees, active extension was to 30 degrees, active right lateral flexion was to 30 degrees, active left lateral flexion was to 20 degrees, active right lateral rotation was to 45 degrees, and active left lateral rotation was to 45 degrees.  The Board notes, however, that no information was provided as to the point at which pain began.  Gait was normal and there was no abnormal spinal curvature.  

On VA examination in September 2009 the Veteran's gait was normal and there was no abnormal spinal curvature.  The examiner noted he complained of constant daily pain.  Range of motion studies revealed active flexion was to 60 degrees, active extension was to 20 degrees, active right lateral flexion was to 25 degrees, active left lateral flexion was to 25 degrees, active right lateral rotation was to 30 degrees, and active left lateral rotation was to 25 degrees.  The examiner noted there was no objective evidence of pain on active range of motion.  

In statements and testimony in support of his claim the Veteran asserted that the reported range of motion findings upon examinations prior to September 2009 did not reflect his actual motion limitations.  He stated that he followed the examiner's instructions and that his motions had been well beyond the point where motion was painful.  

Based upon the evidence of record, the Board finds the evidence demonstrates that the criteria for a 20 percent rating for the Veteran's service-connected thoracolumbar degenerative disc disease were met from the date of his separation from active service on July 24, 2006.  The Veteran's statements addressing painful motion to the back are consistent with his service and VA treatment records and are not contradicted by the reported VA examination findings.  His statements as to having experienced back motion that was more severely limited than indicated by the May 2006 and March 2007 VA examinations are credible.  Although the available evidence does not demonstrate the precise point at which his service-connected back disability was earlier manifested by motion limited due to objective evidence of pain, the September 2009 findings show active flexion to the point without such pain meeting the criteria for a 20 percent rating.  In light of the Veteran's credible statements as to his motion limitations since active service and providing him the benefit of the doubt, the Board finds that the award of a 20 percent rating for thoracolumbar degenerative disc disease is warranted from July 25, 2006.



ORDER

The appeal for entitlement to service connection for hearing loss is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease is dismissed.

The appeal for entitlement to a rating in excess of 20 percent for thoracolumbar degenerative disc disease from September 3, 2009 is dismissed.

Entitlement to a 20 percent rating for thoracolumbar degenerative disc disease from July 25, 2006, is granted, subject to the regulations governing the payment of monetary awards.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


